Citation Nr: 1208054	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  10-27 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as a right leg condition.

2.  Entitlement to service connection for degenerative disc and facet arthropathy, claimed as a back condition.  


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1958 to January 1961 and from October 1961 to August 1962.  He also had service in the Army National Guard from March 1976 to April 1981.

This appeal to the Board of Veterans' Appeals (Board) is from October 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The October 2008 decision denied service connection for degenerative disc and facet arthropathy, claimed as a back condition, and the more recent January 2010 decision denied service connection for peripheral neuropathy of the right lower extremity, claimed as a right leg condition.  

In June 2011, the Veteran's attorney notified the RO that the Veteran had moved to Reno, Nevada, so the Reno RO assumed jurisdiction and is the RO that certified this appeal to the Board.


REMAND

In his substantive appeals (on VA Form 9), dated in June 2010 and January 2011, the Veteran indicated he wants a hearing at the RO before a Veterans Law Judge of the Board, in other words a Travel Board hearing.  And to comply with this request, a hearing was scheduled for January 2012 at the Reno RO.  However, he filed a statement in December 2011, so prior to that scheduled hearing, notifying the RO that he would be unable to attend the scheduled hearing due to medical reasons.  He therefore requested his hearing be rescheduled for a date after February 20, 2012, and the Board is granting this request since he has shown good cause.  Consequently, his Travel Board hearing must be rescheduled before deciding this appeal.  38 C.F.R. §§ 20.700, 20.704 (2011).


Accordingly, the claims are REMANDED for the following additional development and consideration:

Schedule a Travel Board hearing at the earliest opportunity after February 20, 2012.  Notify the Veteran and his attorney of the date, time, and location of the hearing, and put a copy of this letter in the claims file.  Once the Veteran has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38  U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

